Exhibit 10.3

AMENDMENT NO. 2 AND CONSENT

THIS AMENDMENT NO. 2 AND CONSENT, dated as of December 13, 2006 (this
“Amendment”), of that certain Credit Agreement referenced below is by and among
TEMPUR-PEDIC, INC., a Kentucky corporation, and TEMPUR PRODUCTION USA, INC., a
Virginia corporation, as Domestic Borrowers, DAN-FOAM ApS, a private limited
liability company existing under the laws of Denmark, as Foreign Borrower;
TEMPUR-PEDIC INTERNATIONAL INC., a Delaware corporation, TEMPUR WORLD LLC, a
Delaware limited liability company, TEMPUR WORLD HOLDINGS, LLC, a Delaware
limited liability company, and certain of their subsidiaries and affiliates, as
Guarantors; the Lenders, L/C Issuers, BANK OF AMERICA, N.A., as Administrative
Agent and Domestic Collateral Agent, and NORDEA BANK DANMARK A/S, as Foreign
Collateral Agent. Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, a $340 million term loan and revolving credit facility was established
in favor of the Borrowers pursuant to the terms of that certain Credit
Agreement, dated as of October 18, 2005 (as amended, restated, extended,
supplemented or otherwise modified, the “Credit Agreement”), among the Borrowers
named therein, the Guarantors named therein, the Lenders party thereto, the
Administrative Agent, the Domestic Collateral Agent and the Foreign Collateral
Agent;

WHEREAS, pursuant to Amendment No. 1 to the Credit Agreement, dated as of
February 8, 2006, the Lenders agreed to certain modifications to the terms of
the Credit Agreement, including a $60 million increase in the Domestic Revolving
Commitments and a $10 million reduction in the Foreign Revolving Commitments,
resulting in $390 million in revolving credit and term loan commitments under
the Credit Agreement;

WHEREAS, the Domestic Borrowers have requested certain modifications to the
terms of the Credit Agreement, including, among other things, consent to
redemption, prepayment or repurchase of the Senior Subordinated Notes and the
ability to increase the Domestic Revolving Commitments in connection therewith;

WHEREAS, the Lenders have agreed to the requested consents and amendments on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1. Consent. Notwithstanding any provision in the Credit Agreement to the
contrary (including, without limitation, Section 8.06), consent is given to
redemption, prepayment or repurchase of the Senior Subordinated Notes, and
exclusion of the amounts made in redemption, prepayment or purchase therefor
(including principal, interest and any fees or expenses associated therewith)
from determination of compliance with the Consolidated Fixed Charge Coverage
Ratio as hereafter provided.

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended in
the following respects:

2.1 Definitions. The definition of “Consolidated Fixed Charges” is amended to
read as follows:

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of (a) the cash portion of Consolidated Interest Expense, plus
(b) scheduled principal



--------------------------------------------------------------------------------

payments made on Consolidated Funded Debt, plus (c) cash taxes paid, plus
(d) Restricted Payments (but excluding, for purposes hereof, amounts prepaid on
the Senior Subordinated Notes or the amount paid, including, without limitation,
principal, interest and any fees or expenses associated therewith, to redeem or
purchase the Senior Subordinated Notes on or before March 13, 2007), plus
(e) Investments under Section 8.02(o).

2.2 Domestic Revolving Commitment. In subsection (a) of Section 2.01, the
reference to “TWO HUNDRED SIXTY MILLION DOLLARS ($260,000,000)” is amended and
restated to read as “THREE HUNDRED TWENTY-FOUR MILLION DOLLARS ($324,000,000)”.

2.3 Increase in Domestic Revolving Commitments. Section 2.01 is amended by
adding a new subsection (h), which is to read as follows:

(h) Increase in Domestic Revolving Commitments. Subject to the terms and
conditions set forth herein, the Domestic Borrowers may, at any time, upon
written notice to the Administrative Agent, increase the Aggregate Domestic
Revolving Committed Amount by an amount up to FIFTY MILLION DOLLARS
($50,000,000); provided that:

(i) the Domestic Borrowers shall obtain commitments for the amount of the
increase from existing Lenders or other commercial banks and financial
institutions reasonably acceptable to the Administrative Agent, which other
commercial banks and financial institutions shall join in this Credit Agreement
as Lenders by joinder agreements or other arrangements reasonably acceptable to
the Administrative Agent;

(ii) any such increase shall be in a minimum aggregate principal amount of $5
million and integral multiples of $1 million in excess thereof (or the remaining
amount, if less);

(iii) if any Domestic Revolving Loans are outstanding at the time of any such
increase, the Domestic Borrowers will make such payments and adjustments on the
Domestic Revolving Loans (including payment of any break-funding amounts owing
under Section 3.05) as may be necessary to give effect to the revised commitment
percentages and commitment amounts;

(iv) upfront fees, if any, in respect of the new commitments so established,
shall be paid; and

(v) the conditions to the making of a Domestic Revolving Loan set forth in
Section 5.02 shall be satisfied.

In connection with any such increase in the Domestic Revolving Commitments,
Schedule 2.01 will be revised to reflect the modified commitments and commitment
percentages of the Lenders, and the Domestic Borrowers will provide supporting
resolutions, legal opinions, promissory notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith. The Domestic Borrowers shall prepay any Loans outstanding on the date
that the increase in the Aggregate Domestic Revolving Committed Amount becomes
effective (and pay any additional amounts required pursuant to Section 3.05) to
the extent necessary to keep the outstanding Loans ratable with any revised
Domestic Revolving Commitment Percentages arising from any nonratable increase
in the Domestic Revolving Commitments under this subsection.

 

2



--------------------------------------------------------------------------------

2.4 Schedule 2.01. Schedule 2.01 (Lenders and Commitments) to the Credit
Agreement is amended and restated in its entirety to read as set forth on
Schedule 2.01 attached hereto.

3. New Lender Joinder. JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A.,
being new lenders under the Credit Agreement (the “New Lenders”) hereby agree to
provide Domestic Revolving Commitments in the amounts set forth on Schedule 2.01
attached hereto. Further,

3.1 Each New Lender shall be deemed to have purchased without recourse a risk
participation from the Domestic L/C Issuer in all Domestic Letters of Credit
issued or existing under the Credit Agreement (including Domestic Existing
Letters of Credit) and the obligations arising thereunder in an amount equal to
its pro rata share of the obligations under such Domestic Letters of Credit
(based on the respective Domestic Revolving Commitment Percentages of each New
Lender as set forth on Schedule 2.01 as attached hereto), and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Domestic L/C Issuer therefor and discharge when
due, its pro rata share of the obligations arising under such Domestic Letter of
Credit.

3.2 Each New Lender (a) represents and warrants that it is a commercial lender,
other financial institution or other “accredited” investor (as defined in SEC
Regulation D) that makes or acquires loans in the ordinary course of business
and that it will make or acquire Loans for its own account in the ordinary
course of business, (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.05 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and the Credit Agreement; (c) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (d) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (e) agrees that, as of the date hereof, such
New Lender shall (i) be a party to the Credit Agreement and the other Credit
Documents, (ii) be a “Lender” for all purposes of the Credit Agreement and the
other Credit Documents, (iii) perform all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a “Lender” under
the Credit Agreement and (iv) shall have the rights and obligations of a Lender
under the Credit Agreement and the other Credit Documents.

3.3 Each of the Borrowers and the Guarantors agree that, as of the date hereof,
each of the New Lenders shall (a) be a party to the Credit Agreement and the
other Credit Documents, (b) be a “Lender” for all purposes of the Credit
Agreement and the other Credit Documents, and (c) have the rights and
obligations of a Lender under the Credit Agreement and the other Credit
Documents.

3.4 The notice address of each New Lender will be the address in the
administrative questionnaire provided to the Administrative Agent or such other
address as shall be designated by a New Lender in written notices to the
Administrative Agent and the Borrowers.

4. Conditions Precedent. This Amendment shall be effective immediately upon
receipt by the Administrative Agent of all of the following, each in form and
substance satisfactory to the Administrative Agent and the requisite Lenders:

(a) Executed Amendment. Multiple counterparts of this Amendment duly executed by
the Borrowers, the Guarantors, the requisite Lenders, the Administrative Agent,
the Domestic Collateral Agent, and the Foreign Collateral Agent.

 

3



--------------------------------------------------------------------------------

(b) Secretary’s Certificate. A duly executed certificate of a Responsible
Officer of each of the Domestic Borrowers and the Domestic Guarantors, attaching
each of the following documents and certifying that each is true, correct and
complete and in full force and effect as of the date hereof:

(i) Resolutions. Copies of its resolutions approving and adopting this
Amendment, the transactions contemplated therein, and authorizing the execution
and delivery hereof; and

(ii) Incumbency. Incumbency certificates identifying the Responsible Officers of
the Credit Parties who are authorized to execute this Amendment and related
documents and to act on the Credit Parties’ behalf in connection with this
Amendment and the Credit Documents.

(c) Legal Opinions. Opinions of legal counsel to the Domestic Borrowers and the
Domestic Guarantors, in form and substance acceptable to the Administrative
Agent.

(d) Compliance Certificate. A compliance certificate signed by a Responsible
Officer demonstrating compliance with the financial covenants set forth in
Section 8.11 of the Credit Agreement on a Pro Forma Basis after giving effect to
this Amendment.

(e) Fees. The amendment fees, upfront fees and all other fees (including all
reasonable fees, expenses and disbursements of Moore & Van Allen PLLC) due in
connection herewith, which fees shall be deemed fully earned and due and payable
on the effective date of this Amendment.

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.

5. Effectiveness of Amendment. On and after the date hereof, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

6. Representations and Warranties; Defaults. The Credit Parties hereby affirm
each of the following:

(a) all necessary action to authorize the execution, delivery and performance of
this Amendment has been taken;

(b) after giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement and the other Credit Documents are true and
correct in all material respects as of the date hereof (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 6, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 7.01 of the Credit Agreement).

 

4



--------------------------------------------------------------------------------

(c) before and after giving effect to this Amendment, no Default or Event of
Default shall exist; and

(d) the liens and security interests created and granted in the Credit Documents
remain in full force and effect and this Amendment is not intended to adversely
affect or impair such liens and security interests in any manner.

7. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart. Delivery by any party hereto of an executed
counterpart of this Amendment by facsimile shall be effective as such party’s
original executed counterpart and shall constitute a representation that such
party’s original executed counterpart will be delivered.

9. Fees and Expenses. The Domestic Borrowers agree to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen, PLLC.

10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[SIGNATURES ON FOLLOWING PAGES]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

DOMESTIC BORROWERS:    TEMPUR-PEDIC, INC.,    a Kentucky corporation    By:  

/s/ Dale E. Williams

   Name:   Dale E. Williams    Title:   Chief Financial Officer    TEMPUR
PRODUCTION USA, INC.,    a Virginia corporation    By:  

/s/ William H. Poche

   Name:   William H. Poche    Title:   Treasurer FOREIGN BORROWER:    DAN-FOAM
ApS,   

a private limited liability company existing under the

laws of Denmark

   By:  

/s/ Dale E. Williams

   Name:   Dale E. Williams    Title:   Attorney in Fact DOMESTIC GUARANTORS:   
TEMPUR-PEDIC INTERNATIONAL INC.,    a Delaware corporation    TEMPUR WORLD, LLC,
   a Delaware limited liability company    By:  

/s/ William H. Poche

   Name:   William H. Poche    Title:   Treasurer of each of the foregoing   
TEMPUR WORLD HOLDINGS, LLC,    a Delaware limited liability company    By:  

/s/ William H. Poche

   Name:   William H. Poche    Title:   Assistant Secretary

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

    TEMPUR-PEDIC NORTH AMERICA, INC.,   a Delaware corporation (formerly known
as Tempur- Pedic Retail, Inc. and as Tempur-Pedic NA, Inc. and successor in
interest to Tempur-Pedic Medical, Inc. and Tempur-Pedic, Direct Response, Inc.)
  By:  

/s/ William H. Poche

  Name:   William H. Poche   Title:   Treasurer   DAWN SLEEP TECHNOLOGIES, INC.,
  a Delaware corporation   By:  

/s/ Dale E. Williams

  Name:   Dale E. Williams   Title:   Chief Financial Officer FOREIGN
GUARANTORS:   TEMPUR WORLD HOLDINGS, S.L.,   a company organized under the laws
of Spain   By:  

/s/ Dale E. Williams

  Name:   Dale E. Williams   Title:   Director   TEMPUR DANMARK A/S,   a stock
company existing under the laws of Denmark   By:  

/s/ Dale E. Williams

  Name:   Dale E. Williams   Title:   Attorney-in-Fact

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent and
Domestic Collateral Agent   By:  

/s/ Kristine Thennes

  Name:   Kristine Thennes   Title:   Vice President

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

LENDERS:    BANK OF AMERICA, N.A.,   

as Domestic L/C Issuer, Domestic Swingline Lender and

as a Lender

   By:  

/s/ Thomas C. Kilcrease, Jr.

   Name:   Thomas C. Kilcrease, Jr.    Title:   SVP

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

NORDEA BANK DANMARK A/S,

as Foreign L/C Issuer, Foreign Swingline Lender,

Foreign Collateral Agent and a Lender

By:  

/s/ Hans Christiansen

Name:   Hans Christiansen Title:   Head of Corporate By:  

/s/ Kaj Skouboe

Name:   Kaj Skouboe Title:   Region Branch Manager

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender and Domestic Swingline Lender By:  

/s/ William D. Craycraft

Name:   William D. Craycraft Title:   Vice President

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Scott Corley

Name:   Scott Corley Title:   Managing Director

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Steven P. Sullivan

Name:   Steven P. Sullivan Title:   Vice President

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Bryan Hulker

Name:   Bryan Hulker Title:   Vice President

 

TEMPUR-PEDIC, INC.

AMENDMENT NO. 2 AND CONSENT